DETAILED ACTION
	This Office Action, based on application 16/999,897 filed 21 August 2020, is filed in response to applicant’s amendment and remarks filed 12 November 2021.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 12 November 2021 in response to the Office Action mailed 16 September 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.   A new rejection has been issued to the amended claims for reasons presented in the rejection of record.
Claim Rejections under 35 U.S.C. § 102/103
	The applicant traverses the prior art rejection to the claims alleging cited prior art fails to disclose (see Page 10 of applicant’s remarks) “reassigning each virtual node of the portion of a newly selected segment cleaner, based on at least one of the following: the first count of the segment cleaners changing to a second count of the segment cleaners, and the first count of the virtual nodes changing to a second count of the virtual nodes” and “performing, for each virtual node, segment cleaning of the plurality of objects by the reassigned cleaner” as amended and generally incorporated into independent Claims 1, 8, and 15.  The applicant alleges primary reference DUBEYKO fails to disclose each and every st ¶, the applicant states “It appears that the Office is asserting that “a decreased number of garbage collection threads”, as disclosed by HORIE discloses “a portion, less than all, of the plurality of virtual nodes” and then further alleges such an interpretation is improper thus failing to disclose or suggest the amended subject matter.  In response, the Office is unsure how the applicant could interpret the Office’s response in such a way.  As noted in Page 11, 2nd ¶, the Office relies upon the teachings of HORIE to disclose segment cleaner reassignment in response to a count change of segment cleaners, noting the prior Office Action associates “the number of garbage collection threads may be decreased” teaching of HORIE with the limitation “the first count of the segment cleaners changing to a second count of the segment cleaners”.  Thus, the Office associates HORIE’s ‘garbage collection threads’ with the claimed ‘segment cleaners’ and not ‘virtual nodes’ as suggested.  HORIE’s ‘work regions’ are analogous to the claimed ‘virtual nodes’.  The Office maintains HORIE discloses the shortcomings of DUBEYKO due to HORIE’s disclosure of decreasing the garbage collection thread count (¶[0020]) analogous to applicant’s claimed changing of segment cleaner counts.  On Page 13, the applicant merely alleges previously cited prior art fails to disclose the limitation “wherein the plurality of objects comprises virtual machine disks” as amended in Claim 2; the Office respectfully disagrees for newly cited reasons in the updated rejection to the claim presented in response to the amendment to the claim.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 1, 8, and 15: “assigning each virtual node to a selected segment cleaner” as recited in Claim 1 and similarly Claims 8 and 15 should be “assigning each virtual node of the plurality 
Claims 3, 10, and 17: “a portion of the plurality of virtual nodes to a newly selected segment cleaner” should be “each virtual node of the portion of the plurality of virtual nodes to the newly selected segment cleaner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Exemplary Claim 1 was amended to recite “for a portion, less than all, of the plurality of virtual nodes, reassign each virtual node of the portion to a newly selected segment cleaner …” and “performing, for each virtual node, segment cleaning of the plurality of objects by the reassigned segment cleaner.  There may be lack of antecedent basis for a “reassigned” segment cleaner for each virtual node provided for how “each virtual node” is interpreted.  Antecedent basis should be provided for “each virtual node” to establish which group of virtual nodes are being reassigned since the claims provide for multiple distinct groups of virtual nodes including (1) “a plurality of virtual nodes” and (2) “a of the portion, segment cleaning … by the reassigned segment cleaner”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBEYKO et al (US PGPub 2018/0307417) in further view of HORIE et al (US PGPub 2018/0113805).

With respect to Claims 1, 8, and 15, DUBEYKO discloses a method/system/medium of segment cleaning (¶ [0010] – segment cleaning garbage collection GC), the method comprising: 
determining, for a plurality of segment cleaners (¶[0011] – GC threads {analogous to ‘segment cleaners’}), a first count of the segment cleaners (¶[0011] – a garbage collection policy may define a number of GC threads); 
determining, for a plurality of virtual nodes (Fig 11, range areas 1110), a first count of the virtual nodes (¶[0041] – a plurality of range areas may be determined by a computing device {the number of determined range areas analogous to a ‘first count of the virtual nodes’}), wherein each virtual node is associated with a plurality of objects (¶[0109] – segments {analogous to ‘objects’} migrate into and out of a given range area {analogous to ‘virtual node’}); 
(¶ [0032] identified range areas are assigned to the plurality of garbage collection threads); and 
based at least on the reassignments, performing, for each virtual node, segment cleaning of the plurality of objects by the reassigned segment cleaner (¶ [0124] – garbage collection may be performed for a given range area base on metrics associated with the range area e.g. migration rate).  
DUBEYKO may not explicitly disclose for a portion, less than all, of the plurality of virtual nodes, reassigning each virtual node of the portion to a newly selected segment cleaner, based on at least one of the following: the first count of the segment cleaners changing to a second count of the segment cleaners, and the first count of the virtual nodes changing to a second count of the virtual nodes.
However, HORIE discloses for a portion, less than all, of the plurality of virtual nodes, reassigning each virtual node of the portion to a newly selected segment cleaner (¶ [0020] – sizes of work regions may be enlarged and serviced by a decreased number of garbage collection threads), based on at least one of the following: the first count of the segment cleaners changing to a second count of the segment cleaners (¶ [0020] – the number of garbage collection threads may be decreased and even become one if needed), and the first count of the virtual nodes changing to a second count of the virtual nodes; and based at least on the reassignments, performing, for each virtual node of the portion, segment cleaning of the plurality of objects by the reassigned segment cleaner (¶ [0020] – “objects in the address space of the associated physical memory are then freed”).
DUBEYKO and HORIE are analogous art because they are from the same field of endeavor of garbage collection in storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DUBEYKO and HORIE before him or her, to modify the garbage collector of DUBEYKO to include reassignment of garbage collector threads as taught by HORIE.  A motivation for doing so would have been to support moving objects (¶ [0019]).  Therefore, it would have been obvious to combine DUBEYKO and HORIE to obtain the invention as specified in the instant claims.

With respect to Claims 2, 9, and 16, the combination of DUBEYKO and HORIE disclose the method/system/medium of each respective parent claim.
HORIE further discloses wherein the plurality of objects comprises virtual machine disks (¶ [0017] – memory density may be increased by heap contraction in a cloud environment; ¶[0005] - the memory heap may be divided into a plurality of work regions and garbage collection threads may process the work regions in parallel; ¶[0002], [0057] – storage may be managed by virtual machines in cloud computing environments).

With respect to Claims 3, 10, and 17, the combination of DUBEYKO and HORIE disclose the method/system/medium of each respective parent claim.
DUBEYKO further discloses wherein reassigning comprises reassigning, using consistent hashing, a portion of the plurality of virtual nodes to a newly selected segment cleaner (¶ [0034] – range areas may be associated with dedicated {analogous to ‘consistent hashing’} garbage collection threads).

With respect to Claims 4, 11, and 18, the combination of DUBEYKO and HORIE disclose the method/system/medium of each respective parent claim.  
DUBEYKO further discloses wherein based on the reassignment, each segment cleaner of the plurality of segment cleaners services approximately a same quantity of the virtual nodes (¶[0036-0038] – dedicated garbage collection threads may be assigned to identified range areas {e.g. ‘hot’, ‘pre-hot’} wherein the count of GC threads may be based upon negative peaks of the migration rate; if the negative peaks are the same, the counts of GC threads assigned to each range area would be the same).

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBEYKO in further view of HORIE and MARASCIO et al (US PGPub 2006/0262915).

With respect to Claims 5, 12, and 19, the combination of DUBEYKO and HORIE disclose the method/system/medium of each respective parent claim.
DUBEYKO and HORIE may not explicitly disclose determining that at least one of the plurality of segment cleaners is overloaded; and based at least on determining that at least one of the plurality of segment cleaners is overloaded, increasing the first count of the segment cleaners to a second count of the segment cleaners.  
However, MARASCIO discloses determining that at least one of the plurality of segment cleaners is overloaded; and based at least on determining that at least one of the plurality of segment cleaners is overloaded, increasing the first count of the segment cleaners to a second count of the segment cleaners (¶ [0183] – a thread pool may spawn new threads when under heavy load).
DUBEYKO, HORIE, and MARASCIO are analogous art because they are from the same field of endeavor of process management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DUBEYKO, HORIE, and MARASCIO before him or her, to modify the garbage collector of the combination of DUBEYKO and HORIE to include a scheduler as taught by MARASCIO.  A motivation for doing so would have been to adapt the number of actions that may be executed simultaneously in response to the system load (¶ [0183]).  Therefore, it would have been obvious to combine DUBEYKO, HORIE, and MARASCIO to obtain the invention as specified in the instant claims.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBEYKO in further view of HORIE and SHILANE et al (US PGPub 2020/0250083).

With respect to Claims 7 and 14, the combination of DUBEYKO and HORIE disclose the method/system of each respective parent claim.
DUBEYKO and HORIE may not explicitly disclose generating, for each virtual node, a virtual node assignment identifier, wherein generating the virtual node assignment identifier comprises hashing an identifier of the virtual node.
However, SHILANE discloses generating, for each virtual node, a virtual node assignment identifier (¶ [0033] – a fingerprint {analogous to ‘virtual node assignment identifier’} is an identifier of a segment), wherein generating the virtual node assignment identifier comprises hashing an identifier of the virtual node (¶ [0033] – a hash of a segment is an example of a fingerprint).
DUBEYKO, HORIE, and SHILANE are analogous art because they are from the same field of endeavor of garbage collection in storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DUBEYKO, HORIE, and SHILANE before him or her, to modify the garbage collector of the combination of DUBEYKO and HORIE to include fingerprint management as taught by SHILANE.  A motivation for doing so would have been to enable comparison of fingerprints in order to enable deduplication of storage (¶ [0034]).  Therefore, it would have been obvious to combine DUBEYKO, HORIE, and SHILANE to obtain the invention as specified in the instant claims.

Allowable Subject Matter
Claims 6, 13, and 20 allowed over prior art.  Exemplary Claim 6 (and analogously Claims 13 and 20) recites “determining that at least one of the plurality of segment cleaners has ceased operations; 
While Claims 6, 13, and 20 are found to be allowable over prior art, the claims remain rejected for being indefinite (see above).  Likewise, the claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite similar segment cleaning/garbage collecting processing of virtual nodes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137